DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 21-35 are pending wherein claims 21-35 have been added and claims 1-20 have been canceled. 

Allowable Subject Matter
Claims 21-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 21, the closest prior art to Johnson et al. (Chemisorption and Thermal Decomposition of Methylamine on the Ru(001) Surface) teaches adsorption and decomposition of monomethylamine on Ru(001). However, Johnson et al. fails to discloses heating a non-polymeric, halogen-free N/C/H compound: comprising at least one of melamine, aminobenzimidazole; adenine; benzimidazole; guanidine; cyanamide; dicyandiamide; 2, 4-diamino-6-phenyl-1,3,5-triazine, 6-methyl-1,3,5-triazine-2,4-diamine, 2-(aminomethyl)pyridine, 4-(aminomethyl)pyridine, 2-amino-6-methylpyridine; 1,10-phenanthroline, 2,2’-bipyridine, (2-(pyridyl)benziimidazole); 4-methylbenzenamine, 2-methylaniline, 3-methylaniline, 2-aminobiphenyl; 3-aminobiphenyl, 4-aminobiphenyl; 1-napthalmine; 2-naphthyamine; 2-aminoimidazole; 5-aminoimidazole-4-caronitrile; 4,4’-methlyene-bis)2-methylaniline), benzidine, 4, 4’-diaminodiphenylmethane, 1,5-diaminonaphthalene; 1,8-diaminonaphthalene; 2,3-diaminonaphthalene; hexamethylenetetramine; and ethylene diamine. 
35 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 35, the closest prior art to Johnson et al. (Chemisorption and Thermal Decomposition of Methylamine on the Ru(001) Surface) teaches adsorption and decomposition of monomethylamine on Ru(001). However, Johnson et al. fails to discloses heating a non-polymeric, halogen-free N/C/H compound: comprising at least one of melamine, aminobenzimidazole; adenine; benzimidazole; guanidine; cyanamide; dicyandiamide; 2, 4-diamino-6-phenyl-1,3,5-triazine, 6-methyl-1,3,5-triazine-2,4-diamine, 2-(aminomethyl)pyridine, 4-(aminomethyl)pyridine, 2-amino-6-methylpyridine; 1,10-phenanthroline, 2,2’-bipyridine, (2-(pyridyl)benziimidazole); 4-methylbenzenamine, 2-methylaniline, 3-methylaniline, 2-aminobiphenyl; 3-aminobiphenyl, 4-aminobiphenyl; 1-napthalmine; 2-naphthyamine; 2-aminoimidazole; 5-aminoimidazole-4-caronitrile; 4,4’-methlyene-bis)2-methylaniline), benzidine, 4, 4’-diaminodiphenylmethane, 1,5-diaminonaphthalene; 1,8-diaminonaphthalene; 2,3-diaminonaphthalene; hexamethylenetetramine; and ethylene diamine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796